DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a polarizer, comprising two protective films, one main polarizing film and at least one auxiliary polarizing film, the main polarizing film and the auxiliary polarizing film are between the two protective films, wherein a set angular difference exists between an angle of a transmittance axis of the auxiliary polarizing film and an angle of a transmittance axis of the main polarizing film; wherein the set angular difference is -3° ~ 3°. None of the prior art of record alone or in combination discloses the claimed invention. 

Goda et al (U.S. PGPub No. 2018/0259812) teaches wherein a set angular difference exists between an angle of a transmittance axis (Fig 2, A150, para 0071) of the auxiliary polarizing film (150) and an angle of a transmittance axis (A110, para 0071) of the main polarizing film (110). 
However, neither Yamada, nor Goda, teach or suggest, the specific limitations of “wherein the set angular difference is -3°~ 3°” nor would it have been obvious to do so in combination.
Claims 3-9 and 11-18 are also allowable for depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022